Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered September 6, 2005, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid and unrestricted waiver of the right to appeal as part of his plea agreement precludes appellate review of his claim that the sentence imposed was excessive (see People v Allen, 82 NY2d 761 [1993]; People v Sider, 232 AD2d 666 [1996]; see also People v Ramos, 7 NY3d 737 [2006]; People v Seaberg, 74 NY2d 1 [1989]). Miller, J.P., Spolzino, Krausman, Fisher and Dillon, JJ., concur.